United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.D., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Stone Mountain, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-0145
Issued: May 3, 2017

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 28, 2016 appellant, through counsel, filed a timely appeal from an August 31,
2016 merit decision of the Office of Workers’ Compensation Programs (OWCP). The Clerk of
the Board docketed the appeal as 17-0145.
The Board, having duly considered the matter, concludes that the case is not in posture
for decision. On June 16, 2015 appellant filed an occupational disease claim (Form CA-2) under
File No. xxxxxx828 alleging that she sustained bilateral carpal tunnel syndrome as a result of her
federal employment. OWCP denied this claim by decision dated July 30, 2015, finding
insufficient medical evidence to establish causal relationship. It noted reviewing evidence in the
current case record as well as evidence in File No. xxxxxx825, which had been accepted for a
left thumb sprain and ganglion cyst. On October 23, 2015 appellant requested reconsideration.
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

In a November 6, 2015 decision, OWCP denied her reconsideration request. It noted that
appellant had a prior claim for a bilateral wrist injury under File No. xxxxxx299 which was
accepted for bilateral carpal tunnel syndrome. OWCP found that her request for reconsideration
was insufficient to warrant reopening her claim for further merit review under 5 U.S.C.
§ 8128(a). On May 23, 2016 counsel requested reconsideration. By decision dated August 31,
2016, OWCP denied modification of the July 30, 2015 decision, again finding that causal
relationship had not been established.
The Board notes that OWCP procedures provide for the doubling of a claim when a new
injury is reported for an employee who previously filed an injury claim for a similar condition
for the same part of the body.2 As it has accepted appellant’s prior claims which include a claim
for bilateral carpal tunnel syndrome under File No. xxxxxx299 and a left thumb sprain and
ganglion cyst under File No. xxxxxx825, it should have combined the case files in accordance
with its procedures.3
As OWCP failed to properly associate the evidence from all of appellant’s case files, the
Board is unable to properly address the relevant issue in this case. The case is thus not in posture
for decision as the record before the Board is incomplete and would not permit an informed
adjudication of the case. On remand, OWCP should combine the present case record, File No.
xxxxxx828, with File Nos. xxxxxx825 and xxxxxx299. After combining these case records, it
should consider all the evidence and, following any necessary further development, issue an
appropriate merit decision on appellant’s occupational disease claim.

2

Federal (FECA) Procedure Manual, Part 2 -- Claims, File Maintenance & Management, Chapter 2.400.8(c)
(February 2000).
3

Id.; see also G.B., Docket No. 15-0756 (issued September 16, 2015).

2

IT IS HEREBY ORDERED THAT the August 31, 2016 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.
Issued: May 3, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

3

